                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

 LACRETTA YVETTE LAMAR,                         *
                                                *
                         Plaintiff,             *
 v.                                             *              No. 2:20-cv-00158-JJV
                                                *
 ANDREW SAUL,                                   *
 Commissioner of Social Security,               *
                                                *
                                                *
                         Defendant.             *

                                             ORDER


        Plaintiff has moved for attorney’s fees pursuant to the Equal Access to Justice Act (EAJA),

28 U.S.C. ' 2412. (Doc. No. 22.) Counsel states he has conferred with the Commissioner’s

counsel who does not object to the requested fee. So, after careful consideration of the Motion, I

find:

        1.     The hours spent by counsel were reasonable. Therefore, I approve attorney fees

and costs in the amount of $7,140.00 (35.7 attorney hours at $200 per hour).

        2.     The EAJA fee award is payable to Plaintiff and shall be mailed to Plaintiff=s counsel

but is subject to any offset to satisfy any pre-existing debt owed to the United States. Astrue v.

Ratliff, 560 U.S. 586 (2010).

        3.     Defendant shall certify said award and pay this amount.

        IT IS SO ORDERED this 18th day of May 2021.


                                                     ___________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE
